United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 06-1390
                               ___________

Billy Charles Aaron,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Joe Nolen, Major, Grimes Unit,       *
ADC; June Lloyd, Disciplinary        *    [UNPUBLISHED]
Hearing Officer, Grimes Unit, ADC;   *
John Maples, Warden, Grimes Unit,    *
ADC; Robert Clark, Disciplinary      *
Hearing Administrator, ADC;          *
Larry Norris, Director, ADC;         *
Larry May, Deputy/Assistant          *
Director, ADC,                       *
                                     *
            Appellees.               *
                                ___________

                          Submitted: July 5, 2007
                             Filed: July 9, 2007
                              ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.
      Arkansas inmate Billy Charles Aaron appeals the district court’s1 dismissal with
prejudice of his 42 U.S.C. § 1983 action after an evidentiary hearing. We affirm.

       Upon de novo review, see Randle v. Parker, 48 F.3d 301, 303 (8th Cir. 1995),
we agree with the district court that the retaliatory-discipline claim failed because
Aaron did not show defendant had a retaliatory motive in issuing a major disciplinary,
and some evidence supported the disciplinary hearing officer’s decision that Aaron
had actually committed forgery. See Cornell v. Woods, 69 F.3d 1383, 1387-89 (8th
Cir. 1995) (noting standard for retaliatory-transfer claim--inmate must show that
impermissible retaliation was actual motivating factor for his transfer--guides
resolution of retaliatory-discipline claim, with distinction that retaliatory-discipline
claim fails if discipline was imposed for actual violation of prison rules). We also
find no merit to the due process claim because Aaron did not show that the time he
spent in punitive segregation as a result of the disciplinary conviction represented an
atypical and significant deprivation, see Sandin v. Conner, 515 U.S. 472, 475-76, 483-
86 (1995), and he must seek restoration of his good-time credits in a habeas
proceeding, see Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

       Finally, we note Aaron’s consent to proceed before the magistrate was not
required, see 28 U.S.C. § 636(b)(1)(B), and we conclude the district court did not
abuse its discretion in disallowing Aaron’s witnesses, particularly when Aaron has not
explained how his requested witnesses would have testified and how their testimony
would have been beneficial to his case, cf. McPheeters v. Black & Veatch Corp., 427
F.3d 1095, 1103-04 (8th Cir. 2005) (trial court’s release of witness was not abuse of




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-
discretion where, inter alia, plaintiff gave no indication of substance of witness’s
expected testimony).

      Accordingly, we affirm.
                      ____________________________




                                        -3-